Wheeler, C. J.
It is beyond question that the contract of sale of the 19th of December, 1831, was in contravention of law, and void, under the decisions of this court, which must be deemed to have settled the law applicable to contracts like the present. (Dismuke v. Griffin, 10 Tex. R., 113; and see Clay v. Cook, 16 Tex. R., 70.)
It is sought to maintain the title of the plaintiff on the ground that the declarations and acts of the vendor, and those claiming under him, evidence a new contract or ratification of the sale, or a parol sale, after the legal inhibition was removed. It is to be observed, however, that the declarations deposed to by the witnesses manifestly had reference to the void contract of sale of the 19th of December, 1831. There is no evidence of any new contract, or of any ratification of the sale, or any transaction between the parties, or of any thing from which such new contract can be fairly inferred, after the removal of the legal inhibition, or the making of the contract of 1831.- There is no evidence of any parol sale. The plaintiff is not shown ever to have been in the possession of the land, or ever to have exercised any act of ownership respecting it. There was no acquiescence in his right of a character to affect his vendor; for that implies adverse possession or acts of ownership to which it must have reference. There is no case in which the right of the purchaser under a contract like the present has been upheld, unless supported by possession and strong equities independently of the contract. • (Hunt v. Turner, 9 Tex. R., 385; Clay v. Cook, 16 Tex. R., 70.) The plaintiff’s case can derive aid from no such equities as the decisions of this court have recognized as sufficient to entitle a vendee to relief; for there is a total absence of those circumstances from which the equity has been held to arise. His case rests upon the illegal contract, which can derive no support from the oft-repeated admissions of it. These can not impart to it validity. They can amount to no more than confirmatory proof of its existence, which was unnecessary and unavailing. There is no decision of this *11court, and no principle which would warrant the court to ascribe to these oral declarations the effect which is claimed for them.
The doctrine of estoppels, invoked by the plaintiff’s counsel, manifestly has no application to his case. Recitals in deeds operate as estoppels only between the parties to the deed and privies. They do not operate a conclusion or estoppels in favor of a stranger to the instrument, any more than does a record operate an estoppel in favor of or against one who was no party to the record. Nothing is better settled than that a special averment or recital in a deed or instrument under seal is conclusive between the parties and privies, against the party by whom it is made, in the course of the transaction in which it is given. But this rule must be taken with the qualification that the estoppel by an admission under seal only arises in suits founded upon the instrument which contains the recital, or growing out of the transaction in which it is given, and not in other and collateral controversies, even between the same parties. (Carpenter v. Butler, 8 Mee. & W., 206; 2 Sm. L. C., 579, 4th Am. edit.; and see the notes to the leading case of Trevivan v. Lawrence, Id., 435; and 4 Kent’s Com., 260, and notes for the law of estoppels.)
An equitable estoppel will be created where a person by his acts or declarations designedly induces another to alter his position injuriously to himself. It arises only when the conduct of the party estopped is. fraudulent in its purpose, or injurious in its result. Where one, by his words or conduct, designedly causes another to believe in the existence of a certain state of things, and induces him to act on that belief, the former is concluded from averring against the latter a different state of things as existing at the same time. Nothing of the kind is pretended in the present ease. To the recitals in question, and the declarations deposed to by the witness, which are relied on as evidence of title in the plaintiff, he was a stranger. He is not shown to have had any knowledge of, much less to have been influenced in his conduct by them. They were transactions between third persons, having no privity or connexion with the plaintiff—res inter alios—which could have no influence upon his rights. He was wholly unaffected by them. They constitute no evidence of title in the *12plaintiff, and cannot operate in his favor to give title by way of estoppel upon the defendants.
As the plaintiff has produced no evidence of title which the court can recognize, to enable him to maintain the action, it does not become necessary to revise the rulings of the court upon the trial. The plaintiff has sustained no injury by any of the rulings of which he' complains. Whether correct or not in the abstract, is immaterial; they have had no influence upon the result of the trial, and can afford no ground for reversing the judgment. It is therefore affirmed.
Judgment affirmed.
Bell, J., having presided on the trial in the court below, did not sit in this' case.